Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 05/20/2014 of provisional application No. 62/000,635 is acknowledged as required by 35 U.S.C. 119.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a system for processing a flexible part, classified in Y02P90/02.
II. Claims 9-24, drawn to a method for processing a flexible part, classified in G05B19/4097.

The inventions are independent or distinct, each from the other because:Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case method for processing a flexible part can be practiced with a different device/system without the need to have an end effector to process the flexible part when held by the holder in the unconstrained position and at least one positioner to support the holder or the end effector for movement and a controller to control the positioner.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission 
During a telephone conversation with Mr. Steven Koehler on 12/23/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 9-24, drawn to a method for processing a flexible part.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
 Claims 12 and 13 are objected to because of the following informalities: 
 Claims 12 and 13, “obtaining the shape and/or position" should read --the obtaining of the shape and/or position--.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 9 recites the limitation “controlling a positioner to process the flexible part based on a comparison of a shape and/or position of the flexible part”. It is unclear if both the shape and position of the flexible part will be caparisoned or only one of them. Examiner suggests amending at least one of a shape and
Claims 10-24 are rejected due to dependency on rejected claim 1.
Claims 11-13 recites the limitation “obtaining the shape and/or position”. It is unclear if both the shape and position of the flexible part will be caparisoned or only one of them. Examiner suggests amending the claim language to --obtaining at least one of the shape and
Claims 14-21 are rejected due to dependency on rejected claims 11 and 13.
Claim 14 recites the limitation “geometric parameter with respect to a coordinate system … and/or with respect to shape(s) … and/or series of points”. It is unclear if all the coordinate system, the shape and the series of points are all needed to process or only one of them.
Claim 19 recites the limitation “obtaining one or more interpolated reference frames and/or one or more interpolated scan frames”. It is unclear if both interpolated reference frames and interpolated scan frames are needed to obtain the comparison or only one of them is needed. Examiner suggests amending the claim language to --obtaining at least one of one or more interpolated reference frames and
Claim 16 recites the limitation “wherein controlling the positioner includes controlling the positioner based on a comparison of one or more scan frames with one or more reference frames, preferably based on the design specification”. It is not clear whether “preferably” is positively limiting the claim or controlling the positioner based on the design specification is optional. For the purpose of this examination, this claim is examined under the second interpretation.
Claims 17-21 are rejected due to dependency on rejected claim 16.
Claims 19 and 20 recite “obtaining the comparison”. It is not clear of “comparison” refers to “comparison of a shape and/or position of the flexible part” claimed in claim 1 or “comparison of one or more scan frames with one or more reference frames” claimed in claim 16 to which claims 19 
Claim 21 is rejected due to dependency on rejected claim 20.
Claim 18 recites the limitation “reference frames”.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 depends on claim 16 which recites “one or more reference frames”. For the purpose of this examination they are interpreted to be the same and “reference frames” is interpreted to be --the one or more reference frames--.
Claim 16 recites the limitation “one or more scan frames”. It is not clear if “one or more scan frames” is part of “plurality of scan frames” earlier recited in claim 13 or is different.Examination is conducted under the first interpretation and “one or more scan frames” is interpreted to be --one or more scan frames of the plurality of scan frames--.Also “the scan frames” in claims 14, 15 is recommended to be amended to --the plurality of scan frames--.
Claim 18 recites the limitation “scan frames”. There is insufficient antecedent basis for this limitation in the claim. It is not clear if “scan frames” is part of “plurality of scan frames” earlier recited in claim 13 or is different. Examination is conducted under the first interpretation and “scan frames” is interpreted to be --the plurality of scan frames--.
Claim 19 recites the limitation “one or more interpolated scan frames”. There is insufficient antecedent basis for this limitation in the claim. It is not clear if “one or more interpolated scan frames” is part of “plurality of scan frames” earlier recited in claim 13 or is different.
Claim 19 recites the limitation “an interpolated scan frame”. There is insufficient antecedent basis for this limitation in the claim. It is not clear if “an interpolated scan frame” is part of “plurality of scan frames” earlier recited in claim 13 or is different.
Claim 21 recites the limitation “scan frames”. There is insufficient antecedent basis for this limitation in the claim. It is not clear if “scan frames” is part of “plurality of scan frames” earlier 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by W. A. Ban et al. (US Publication No. 2008/0300723), hereinafter Ban.
Regarding claim 9, Ban teaches a method for processing a flexible part (annotated Fig. 2 below; Fig. 1; paragraph 0048: workpiece 4 such as a sheet metal to be welded) comprising: holding (with holder 5) the flexible part (sheet metal 4) securely (paragraph 0048: holder 5 is a fixture having a clamp mechanism that fixes the sheet metal) in an unconstrained position (paragraph 0051:holder 5 is shifted; paragraph 0041: object to be worked by the robot is moved); controlling (control device 1a) a positioner (robot arm 1c) to process (par. 0048: welding process) the flexible part based on a comparison of a shape and/or position of the flexible part in the unconstrained position (by image processing unit 2 connected to control device 1a and robot arm 1c) with design specifications of the part not in the unconstrained position (paragraph 0041, lines 3-8).

    PNG
    media_image1.png
    759
    952
    media_image1.png
    Greyscale

Regarding claim 10, Ban teaches accessing a storage device having the design specifications stored on a computer readable medium of the storage device (paragraph 0020: a storage that stores the teaching position of the motion program; paragraphs 0045 and 0047: non-volatile memory).
Regarding claim 11, Ban teaches obtaining the shape and/or position of the flexible part in the unconstrained position and store data indicative thereof accessible to a computing device (main paragraph 0042: processing unit).
Regarding claim 12, Ban teaches obtaining the shape and/or position includes using a profilometer, such as a laser, camera system and/or measuring probe (par. 0045-0046 and 0050: camera interface 23).
Regarding claim 13, Ban teaches obtaining the shape and/or position includes obtaining a plurality of scan frames, each portion corresponding to a different portion of the flexible part (par. 0046: images currently picked up by the camera, past images stored in the frame memory 26, or images processed by the image processor 22; claim 15: the vision sensor is a camera that carries out an image processing, and the camera obtains a three-dimensional position of a measured site by imaging the measured part at plural different positions).
Regarding claim 14, Ban teaches the scan frames comprise a geometric parameter with respect to a coordinate system such as value(s) alone and/or with respect to shape(s), for example, distances, such as distances between reference points (par. 0066: measures three-dimensional positions P2(x2, y2, z2) and P3(x3, y3, z3) of the second and third marks respectively); angles, such as angles represented by intersecting vectors or line segments; and/or a series of points or mathematical expression that define a geometric parameter(s) such as line segment, intersecting line segments, arcs, circles.
Regarding claim 15, Ban teaches the scan frames are associated with different portions of the flexible part and each scan frame corresponds to a portion at a different position with respect to the flexible part such as along a reference direction (claim 15: the vision sensor is a camera that carries out an image processing, and the camera obtains a three-dimensional position of a measured site by imaging the measured part at plural different positions; par. 0071: robot control device calculates a matrix [Wl] that expresses the position and orientation of the holder before the shifting, from the 
Regarding claim 16, Ban teaches controlling the positioner includes controlling the positioner based on a comparison of one or more scan frames with one or more reference frames, preferably based on the design specification (the controller compares the position of the flexible part (object to be worked on) in the unconstrained position to the design specifications (program stored in the storage).
Regarding claim 17, Ban teaches controlling the positioner includes determining a control path to move the positioner (par. 0071: robot control device calculates a matrix [Wl] that expresses the position and orientation of the holder before the shifting, from the reference mark positions Pl, P2 and P3 before the shifting).
Regarding claim 18, Ban teaches the one or more reference frames are associated with the design specification and a spatial difference exists between the one or more reference frames (reference frames are the teaching position (program) stored in the storage; see par. 0020) and the plurality of scan frames (scan frames is three dimensional positioning of the object; par. 0066: measures three-dimensional positions P2(x2, y2, z2) and P3(x3, y3, z3) of the second and third marks respectively; claim 15: the vision sensor is a camera that carries out an image processing, and the camera obtains a three-dimensional position of a measured site by imaging the measured part at plural different positions; par. 0071: robot control device calculates a matrix [Wl] that expresses the position and orientation of the holder before the shifting, from the reference mark positions Pl, P2 and P3 before the shifting).
Regarding claim 19, Ban teaches obtaining the comparison comprises obtaining one or more interpolated reference frames and/or one or more interpolated scan frames (interpolated is interpreted to be after shifting as shown in step 300 in Fig. 5).
Regarding claim 20, Ban teaches obtaining the comparison comprises one or more of comparing an interpolated reference frame with an existing scan frame, comparing an interpolated scan frame with an existing reference frame or comparing an interpolated reference frame and with an interpolated scan frame (interpolated is interpreted to be after shifting and existing is interpreted to be before shifting as shown in Fig. 5).
Regarding claim 21, Ban teaches forming a unique matrix based on associated reference and scan frames (see 302 in Fig. 5; par. 0071: robot control device calculates a matrix [Wl] that expresses the position and orientation of the holder before the shifting, from the reference mark positions Pl, P2 and P3 before the shifting).
Regarding claim 22, Ban teaches processing comprises at least one of drilling, milling, trimming, scribing, chamfering or inspecting (for inspecting process see steps 101-104 shown in Fig. 5 which includes calibration and measurement).
Regarding claim 23, Ban teaches the positioner (robot arm 1c) is coupled to the end effector (1d) to control movement thereof.

Claim 9 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hariki et al. (US Publication No. 2009/0025199), hereinafter Hariki.
Regarding claim 9, Hariki teaches a method for processing (gripping) a flexible part (par. 0031: flexible workpiece W) comprising: holding the flexible part (flexible workpiece W) in an unconstrained position securely (Fig. 1 shows workpiece W is securely located on holder 15, without being clamped); controlling (by robot controller 11; par. 0034-0035) a positioner (robots 20 and 30) to process (Fig. 2: gripping and deforming the workpiece to a desired shape and holding it; definition of “process” in Oxford English Dictionary: “Perform a series of mechanical or chemical operations on (something) in order to change or preserve it”) the flexible part based on a comparison of a shape and/or position of the flexible part in the unconstrained position (par. 0035-0036 teaching visual .

Claims 9-20 and 22-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bain (US Publication No. 2014/0172152).
Regarding claim 9, Bain teaches a method for processing a flexible part (paragraph 0007: variations in flexible parts during manufacturing, transportation, storage and/or usage; paragraph 0029: composite panels; 202 shown in Fig. 2) comprising: holding the flexible part securely in an unconstrained position (Fig. 7 shows the part is held unconstrained with no holding device or clamp); controlling (by computer system 119; paragraph 0033-0035) a positioner (600) to process (paragraph 0030: machining, drilling, sanding, routing, milling operation) the flexible part based on a comparison of a shape and/or position of the flexible part in the unconstrained position (with design specifications of the part not in the unconstrained position (paragraph 0007: tailoring the tool path because of deformation in shape of the parts because during manufacturing, transportation, storage, usage; paragraph 0010: the reference tool path is modified; paragraph 0010: expected shape for a surface of an object; paragraphs 0011-0012; paragraph 0039: three dimensional CAD model or database 128, form of parts database, or design database).
Regarding claim 10, Bain teaches accessing a storage device having the design specifications stored on a computer readable medium of the storage device (paragraph 0109: computer readable storage media 1224).
Regarding claim 11, Bain teaches obtaining (by surface measurement device 144) the shape and/or position of the flexible part in the unconstrained position and store data indicative thereof accessible to a computing device (see relationship between 144 and 119 in Fig. 1; see storage devices in fig. 12; paragraph 0102: computer readable storage device).
Regarding claim 12, Bain teaches obtaining the shape and/or position includes using a profilometer, such as a laser, camera system and/or measuring probe (par. 0049-0051: by probe 148).
Regarding claim 13, Bain teaches obtaining the shape and/or position includes obtaining a plurality of scan frames, each portion corresponding to a different portion of the flexible part (by sampling path 141 and sample points 142 as taught in par. 0050-0051 and par. 0078-0082).
Regarding claim 14, Bain teaches the scan frames comprise a geometric parameter with respect to a coordinate system such as value(s) alone and/or with respect to shape(s), for example, distances, such as distances between reference points; angles, such as angles represented by intersecting vectors or line segments; and/or a series of points or mathematical expression that define a geometric parameter(s) such as line segment, intersecting line segments, arcs, circles (by sampling path 141 and sample points 142 as taught in par. 0050-0051 and par. 0078-0082).
Regarding claim 15, Bain teaches the scan frames are associated with different portions of the flexible part and each scan frame corresponds to a portion at a different position with respect to the flexible part such as along a reference direction (by sampling path 141 and sample points 142 as taught in par. 0050-0051 and measuring difference between expected extension or retraction and actual extension or retraction as taught in par. 0078-0082).
Regarding claim 16, Bain teaches controlling the positioner includes controlling the positioner based on a comparison of one or more scan frames with one or more reference frames, preferably based on the design specification (par. 0050-0051 and 0078-0082).
Regarding claim 17, Bain teaches controlling the positioner includes determining a control path (par. 0050: axis; par. 0051 and 0074: sampling path 141; par. 0075: reference tool path 500) to move the positioner.
Regarding claim 18, Bain teaches reference frames are associated with the design specification and a spatial difference exists between reference frames and scan frames (par. 0049: Offset data 150 may .
Regarding claim 19, Bain teaches obtaining the comparison comprises obtaining one or more interpolated reference frames and/or one or more interpolated scan frames (910 in Fig. 9: modify the reference tool path using the offset data to form a modified tool path for the object; also see par, 0037 and 0055-0058).
Regarding claim 20, Bain teaches obtaining the comparison comprises one or more of comparing an interpolated reference frame with an existing scan frame, comparing an interpolated scan frame with an existing reference frame or comparing an interpolated reference frame and with an interpolated scan frame (910 in Fig. 9: modify the reference tool path using the offset data to form a modified tool path for the object; also see par, 0037 and 0055-0058).
Regarding claim 22, Bain teaches processing comprises at least one of drilling, milling, trimming, scribing, chamfering or inspecting (see end of par. 0030: machining operation, a drilling operation, a sanding operation, a routing operation, a milling operation, a testing operation, an imaging operation, and some other type of operation).
Regarding claim 23, Bain teaches the positioner (600) is coupled to the end effector (700) to control the movement thereof (see Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ban.
Regarding claim 24, in device of Ban the positioner (robot arm 1c) is connected to end effector and the holder 5 is fixed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move (compensate) position of the holder by positioner (robot) relative to the end effector instead of compensating the position of the end effector relative to the holder, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723